Title: From Thomas Jefferson to Cornelia Jefferson Randolph, 3 April 1808
From: Jefferson, Thomas
To: Randolph, Cornelia Jefferson


                  
                     My dear Cornelia
                     
                     Washington Apr. 3. 08.
                  
                  I have owed you a letter two months, but have had nothing to write about, till last night I found in a newspaper the four lines which I now inclose you: and as you are learning to write, they will be a good lesson to convince you of the importance of minding your stops in writing. I allow you a day to find out yourself how to read these lines, so as to make them true. if you cannot do it in that time you may call in assistance. at the same time I will give you four other lines which I learnt when I was but a little older than you, and I still remember.
                  I’ve seen the sea, all in a blaze of fire
                  I’ve seen a house high as the moon and higher
                  I’ve seen the sun at twelve aclock at night
                  I’ve seen the man who saw this wondrous sight.
                  all this is true, whatever you may think of it at first reading. I mentioned in my letter of last week to Ellen that I was under an attack of periodical head-ach. this is the 10th. day. it has been very moderate and yesterday did not last more than 3. hours. tell your Mama that I fear I shall not get away as soon as I expected. Congress has spent the last 5. days without employing a single hour on the business necessary to be finished. kiss her for me, and all the sisterhood. to Jefferson I give my hand; to your papa my affectionate salutations. you have always my love.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Apr. 5. I have kept my letter open to-day and am able to say now, that my head-ach for the last two days has been scarcely sensible.
                  
               